DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           Claim Status
A complete action on the merits of claims 21-40 follows below.  
Information Disclosure Statement
The information disclosure (IDS) submitted on 3/27/2020, 12/06/2021, and 04/19/2022 has been considered by the examiner.
Claim Objections
Claims 21, 32, and 35 are objected to because of the following informalities:    
In claim 21 line 4 amend “a heat exchange catheter” to recite –the heat exchange catheter. --
In claim 21 line 4 amend “heat exchange pad” to recite –the external heat exchange pad.--
In claim 32 line 6 amend “the heat exchange plates” to recite –the two heat exchange plates.--
In Claim 35 amend “at least one heat transfer plate” to recite –at least one heat exchange plate of the two heat exchange plates-.-
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “wherein the heat exchange plates abut each other along side walls.” It is unclear if the side walls are one of or other than the sides of the “two heat exchange plates.” For the purposes of compact prosecution, the Examiner interprets the limitations to be the same. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda (6,878,156).
Regarding claim 21 Noda teaches  a heat exchange system for exchanging with working fluid from an intravascular heat exchange catheter or an external heat exchange pad ([Abstract] Figs 1-2), comprising:
a working fluid circuit configured for circulating working fluid between a cassette (a heat exchange element 48) and a heat exchange catheter or heat exchange pad (catheter 12); and 
a refrigerant circuit configured for circulating refrigerant between a compressor and through heat exchange plates (plates 46) between which the cassette is disposable (Col. 4 lines 13-15 From the condenser 42 the freon flows through freon lines 44 to preferably two heat exchange plates 46 ; after passing through the plates 46 freon is sent back to the compressor through return freon lines 50), wherein the heat exchange plates define a cassette slot between the heat exchange plates for receive the cassette (slot 24), 
wherein the refrigerant circuit including the heat exchange plates is configured to directly exchange heat with the working fluid circuit so that the heat exchange system includes only two fluid loops (in the first loop fluid flows in the catheter 12, inlet tubing set 26 and outlet tubing set 28 through heat exchange element 48; in the second loop freon/refrigerant flows from the compressor 40 into freon lines 44, heat exchange plates 48, and return freon lines 50; the heat exchange element 48 is sandwiched between the plates 46 and in thermal contact therewith to cool the heat exchange element). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26, 29-34, 36, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (2007/0173759) in view of Noda (6,878,156).
Regarding claim 21, Augustine teaches a heat exchange system for exchanging heat with working fluid from an intravascular heat exchange catheter or an external heat exchange pad ([0016][0028]), comprising:
a working fluid circuit configured for circulating working fluid between a cassette (10) and a [patient treatment device] (fluid having undergone heat exchange in fluid cassette 10 is circulated to a patient [0026]); and 
heat exchange plates (plates 14, 16) between which the cassette is disposable, wherein the heat exchange plates define a cassette slot between the heat exchange plates for receiving the cassette (Fig. 1A cassette 10 is disposable between plates 14 and 16 for heat exchange of the working fluid [0026]).
Augustine does not teach explicitly teach a heat exchange catheter or a heat exchange pad and a refrigerant circuit configured for circulating refrigerant between a compressor and through heat exchange plates between which the cassette is disposable, wherein the refrigerant circuit including the heat exchange plates is configured to directly exchange heat with the working fluid circuit so that the heat exchange system includes only two fluid loops.
However, Noda teaches a device within the same field of invention (Col. 3 lines 1-6 a heat exchange catheter that is in fluid communication with a cooler. While the term cooler is used herein, it is to be understood that the cooler can in some embodiments warm coolant as well as cool it), a heat exchange catheter (catheter 12 for allowing working fluid to flow between the catheter and a cassette/heat exchange element 48), a refrigerant circuit configured for circulating refrigerant between a compressor (compressor 40) and through heat exchange plates for receiving the cassette (plates 46; Col. 4 lines 13-15From the condenser 42 the freon flows through freon lines 44 to preferably two heat exchange plates 46 , and after passing through the plates 46 freon is sent back to the compressor through return freon lines 50), wherein the heat exchange plates define a cassette slot between the heat exchange plates for receive the cassette (slot 24 receives heat exchange element 48), 
wherein the refrigerant circuit including the heat exchange plates is configured to directly exchange heat with the working fluid circuit so that the heat exchange system includes only two fluid loops (in the first loop fluid flows in the catheter 12, inlet tubing set 26 and outlet tubing set 28 through heat exchange element 48; in the second loop freon/refrigerant flows from the compressor 40 into freon lines 44, heat exchange plates 48, and return freon lines 50; the heat exchange element 48 is sandwiched between the plates 46 and in thermal contact therewith to cool the heat exchange element). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Augustine such that the heat exchange system further comprises a refrigerant circuit configured for circulating refrigerant between a compressor and the heat exchange plates providing for two fluid loops since Noda taches such a configuration is capable of starting the cooling process as quickly as possible during a short period that the patient is enroute to a hospital (Col. 3 lines 36-50).Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to circulate the working fluid through a heat exchange catheter that is in fluid communication with the cassette for the purposes of placing it in the patient’s venous system to prevent fever and/or induce therapeutic moderate hypothermia in stroke victims, heart attack victims and cardiac arrest victims as seen in Noda [Abstract].
 Regarding claim 22, Augustine in view of Noda teaches the limitations of claim 21 . Augustine provides wherein the heat exchange plates abut each other along side walls (plates 14 and 16 include side walls that are contacting, Fig. 4B), and wherein cassette frame receptacles are respectively vertically elongated and located immediately inboard of sidewalls (the frame receptacles include vertically elongated grooves 60 which directly contact lands 64 of the cassette. The grooves 60 are inboard of the respective side walls), the cassette slot extending between the side walls and terminating at the cassette frame receptacles (The slot terminates at the grooves 60 and the surfaces that are in direct contact with lands 64), wherein the cassette frame receptacles are wider than the cassette slot (The receiving portion which includes groove 60 is a thicker space than the overall cassette slot) and extend past opposed sides of the cassette slot (the left and right sides of the slot include the grooves 60 that extend past a side of the slot into one of the plates).
Regarding claim 23, Augustine in view of Noda teaches the limitations of claim 21. Augustine teaches the heat exchange plates are configured to support membranes of the cassette when the cassette is disposed between the heat exchange plates ([0043] lands 64 act as a key mechanism with the grooves 60 to matte the cassette 1- with the warming plates in a determine orientation). 
Regarding claim 24, Augustine in view of Noda teaches the limitation of claim 21. Noda teaches the wherein at least one heat exchange plate of the heat exchange plates includes a fluid inlet and a fluid outlet connected by a pathway inside the at least one heat exchange plate, and wherein the pathway is configured to receive the refrigerant (the refrigerant is Freon which flows from the condenser 42 through input lines 44 to the heat exchange plates 46 and out of return lines 50).
Regarding claim 26, Augustine in view of Noda teaches the limitation of claim Augustine does not explicitly teach a distance between the heat exchange plates is between twenty nine mils and thirty one mils (0.029''-0.031''). Augustine teaches a distance of 0.048'' between the cold plates [0010]. Augustine further teaches the distance between the cold plates to be a result effective variable and teaches fluid temperature response may be improved by reducing the thickness of the fluid channel in the fluid container wherein the space between the heat plates is then reduced [0010]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between the cold plates to be between twenty nine mils and thirty one mils (0.029’’-0.031’’), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art and since Augustine provides that when the distance between the plates is reduced, fluid temperature response may also be improved. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art as Augustine correlates a desired plate distance to a desired fluid temperature response [0010]. 
Regarding claim 29, Augustine in view of Noda teaches the limitations of claim 21. Noda teaches wherein the heat exchange plates are thermally coupled (Col. 4 lines 13-15 the heat exchange element 48 is sandwiched between the plates 46 and in thermal contact therewith to cool the heat exchange element) and wherein the refrigerant is configured to flow through a single heat exchange plate of the heat exchange plates to cool the heat exchange plates (the fluid flows through at least a single heat exchange plate as broadly as claimed; each plate is capable of cooling the other plate since the plates are made of copper or steel or other metal; Col. 4 line 10 which are well known and widely used thermally conductive material). 
Regarding claim 30, Augustine in view of Noda teaches the limitations of claim 21. Augustine teaches wherein the cassette slot is on a first side of a heat exchange plate of the heat exchange plates (Fig. 4B). Noda provides wherein an inlet to the heat exchange plates and an outlet from the heat exchange plates are on a second side of the heat exchange plate opposite the first side (Fig 2. Illustrates the inlet and outlet tubes of the heat exchange plates are on the opposite sides of the heat exchange side that receives the cassette).
Regarding claim 31, Augustine in view of Noda teaches the limitations of claim 21. Noda teaches wherein teach heat exchange plate of the heat exchange plates is associated with its own respective refrigerant inlet and outlet tubes through which each heat exchanger plate communicates with a source of refrigerant (Fig. 2 freon inlet 44 and outlet 50 lines are in fluid communication with both heat exchange plates and compressor 40). 
Regarding claim 32, Augustine teaches a system comprising:
two heat exchange plates (plates 14, 16) defining a slot between them configured for receiving a working fluid cassette through which working fluid flows (Fig. 1A cassette 10 is disposable between plates 14 and 16 for heat exchange of the working fluid [0026]);
wherein the heat exchange plates abut each other along side walls (plates 14 and 16 include side walls that are contacting, Fig. 4B) and respective cassette frame receptacles are vertically elongated and located immediately inboard of the side walls and are formed in each plate with the slot extending between the side walls (the frame receptacles include vertically elongated grooves 60 which directly contact lands 64 of the cassette. The grooves 60 are inboard of the respective side walls).
Augustine does not teach an intravascular catheter in a working fluid circuit wherein the heat exchange plates communicate with a source of refrigerant and wherein the two heat exchange plates are part of a refrigerant circuit configured to directly exchange heat with a working fluid circuit in a system with only two fluid loops. 
However, Noda teaches a device within the same field of invention (Col. 3 lines 1-6 a heat exchange catheter that is in fluid communication with a cooler. While the term cooler is used herein, it is to be understood that the cooler can in some embodiments warm coolant as well as cool it), comprising an intravascular catheter in a working fluid circuit (catheter 12 for allowing working fluid to flow between the catheter and a cassette/heat exchange element 48), wherein the two heat exchange plates communicate with a source of refrigerant and wherein the two heat exchange plates are par of a refrigerant circuit configured to directly exchange heat with a working fluid circuit (plates 46; Col. 4 lines 13-15 From the condenser 42 the freon flows through freon lines 44 to preferably two heat exchange plates 46 , and after passing through the plates 46 freon is sent back to the compressor through return freon lines 50), in a system with only two fluid loops (in the first loop fluid flows in the catheter 12, inlet tubing set 26 and outlet tubing set 28 through heat exchange element 48; in the second loop freon/refrigerant flows from the compressor 40 into freon lines 44, heat exchange plates 48, and return freon lines 50; the heat exchange element 48 is sandwiched between the plates 46 and in thermal contact therewith to cool the heat exchange element). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Augustine such that the system further comprises a refrigerant source in fluid communication with the two heat exchange plates  configured for circulating refrigerant between a compressor and the heat exchange plates since Noda taches such a configuration is capable of starting the cooling process as quickly as possible during a short period that the patient is enroute to a hospital (Col. 3 lines 36-50). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an intravascular heat exchange catheter that is in fluid communication with the working fluid circuit for the purposes of placing it in the patient’s venous system to prevent fever and/or induce therapeutic moderate hypothermia in stroke victims, heart attack victims and cardiac arrest victims as seen in Noda [Abstract].
Regarding claim 33, Augustine in view of Noda teaches the limitations of claim 32. Augustine does not explicitly teach a distance between the heat exchange plates is less than forty millimeters (0.040’’).
However, teaches the distance of 0.048'' to be an optimal balance between fluid flow resistance and heat transfer. Augustine further discloses a result effective variable by teaching "Fluid temperature response may be improved by reducing the thickness of the fluid channel…space between heater plates is then reduced [0010]” and "The fluid container is desirably thin to minimize heat exchange inefficiencies [Abstract]." 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the distance between the cold plates to be less than forty millimeters 0.040’’, since Augustine provides that when the distance between the plates is reduced, fluid temperature response may also be improved. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art as Augustine correlates a desired plate distance to a desired fluid temperature response [0010]. 
Claim 34 recites the same limitations of claim 26 as previously rejected above.
Claim 36 recites the same limitations of claim 31 as previously rejected above.
Claim 39 recites the same limitations of claim 29 as previously rejected above.
Claim 40 recites the same limitations of claim 30 as previously rejected above. 
Claims 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Augustine (2007/0173759) in view of Noda (6,878,156) and in further view of Bledsoe (2012/0158103).
Regarding claim 25, Augustine in view of Noda teaches the limitations of claim 21. Augustine does not explicitly teach a serpentine passageway formed in the at least one heat exchange plate and while Noda illustrates a serpentine passageway in Fig. 2 in one of the heat exchange plates, it does not specifically recite a serpentine passageway.  
However, Bledsoe teaches a device within the same field of invention (heat exchanger circuit connected to an external heat exchange device) . Bledsoe teaches shell tray has baffles 76 that direct the shell flow in a serpentine pathway 90 [0056]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide for a serpentine passageway in the at least one heat exchange plate through which the refrigerant can flow for the purposes of increasing fluid flow rate and thermal exchange efficiency as seen in Bledsoe [0056].
Claim 35 recites the same limitations of claim 25 as previously rejected above.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (2007/0173759) in view of Noda (6,878,156), and in further view of Vadot (3,228,465).
Regarding claim 27, Augustine in view of Noda teaches the limitations of claim 1. Augustine does not explicitly teach wherein the heat exchange plates are square. 
However, Vadot teaches heat exchanger plates that are preferably square (Col. 3 line 47). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchange plates of Augustine such that they are square for ease of assembly as taught by Vadot. 
Claims 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (2007/0173759) in view of Noda (6,878,156), and in further view of Pham (6,299,599).
Regarding claim 28, Augustine in view of Noda teaches the limitations of claim 21. Noda generally teaches wherein the refrigerant is configured to flow through a first heat exchange plate and through a second heat exchange plate of the heat exchange plates (Col. 4 lines 13-15). The references are silent about explicitly teaching wherein the fluid flows through the first and second heat exchange plates in series.
Pham provides for a device within the same field of invention (a heat exchange device for controlling patient temperature). Pham generally provides a serial flow configuration provides improved heat exchange characteristics over parallel flow because the fluid flow is not divided (Col. 9 lines 13-16). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have modified the fluid flow in Augustine in view of Noda such that the fluid flows through the first and second heat exchange plates in series since Pham provides serial fluid flow is advantageous as it provides for improved heat exchange characteristics. 
Claim 38 recites the same limitations of claim 28 as previously rejected above.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (2007/0173759) in view of Noda (6,878,156), and in further view of Arnold (2008/0267599).
Regarding claim 37, Augustine in view of Noda teaches the limitations of claim 32 as previously rejected above. While Augustine teaches wherein the frame receptacles extends laterally beyond a first edge of the slot, it is silent about specifically teaching wherein the frame receptacle extends beyond a second edge of the slot.
However, Arnold teaches a device within the same field of invention, wherein the frame receptacles extend laterally beyond opposed first and second edges of the slot ([0067]elongated parallel grooves 188 and 186 in plates 184 and 182 respectively…the facing grooves 188 and 186 form elongate parallel channels that accommodates the rails 153 and 155 of a cassette 60). 
Therefore, it would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as matter of design choice to modify each heat exchange plate of Augustine to have the cassette frame receptacles extend laterally beyond opposed first and second edges of the slot and modify the portion of the cassette that is configured to be received by that particular configuration of receptacles in the plates,  since applicant has not disclosed that having receptacles extending laterally beyond opposed first and second edges of the slot as  taught in Arnold compared to having receptacles extend laterally beyond one edge of the slot as taught by Augustine solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well. Arnold teaches the grooves in each plate accommodate the rails or portions of the cassette for the purpose of guiding the cassette to and from correct seating between the plates and Augustine similarly teaches the purpose of the grooves in plate 14 and land mechanism 64 of the cassette is to permit the cassette to be inserted or slid into the space between the plates. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/           Examiner, Art Unit 3794                                                                                                                                                                                             
/KAITLYN E SMITH/           Primary Examiner, Art Unit 3794